             Case 1:20-cv-05583-AKH Document 35
                                             33 Filed 07/29/20
                                                      07/28/20 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK

 STATE OF NEW YORK, et al.,

                         Plaintiffs,

                  v.                                Civil Action No. 1:20-cv-5583-AKH

 UNITED STATES DEPARTMENT OF
 HEALTH AND HUMAN SERVICES, et al.,                          So ordered. Leave is granted.

                         Defendants.                         Alvin K. Hellerstein /s/
                                                             July 29, 2020

                         CONSENT MOTION FOR LEAVE TO SERVE
                         COMPLAINT AND SUMMONSES BY EMAIL

        Plaintiffs the State of New York, et al. (“Plaintiffs”) respectfully move the Court for

leave to serve the Complaint [ECF No. 1] and summonses in this action on Defendants U.S.

Department of Health and Human Services (“HHS”), Alex M. Azar II, in his official capacity as

Secretary of HHS, and Roger Severino, in his official capacity as Director of HHS’s Office for

Civil Rights (“Defendants”), by email. In support of this motion, Plaintiffs state the following:

        1.       Plaintiffs filed the Complaint on July 20, 2020.

        2.       Rule 4(i) of the Federal Rules of Civil Procedure requires Plaintiffs to serve a

copy of the summons and complaint by registered or certified mail to the Attorney General, the

United States Attorney for the Southern District of New York, and Defendants. See Fed. R. Civ.

P. 4(i)(1), 4(i)(2).

        3.       The waiver-of-service provisions in Rule 4 do not apply to service on a federal

government defendant. Fed. R. Civ. P. 4(d).

        4.       Due to ongoing office closures and other restrictions arising from the COVID-19

pandemic, as well as operative guidance on social distancing by the Centers for Disease Control
             Case 1:20-cv-05583-AKH Document 35
                                             33 Filed 07/29/20
                                                      07/28/20 Page 2 of 3




 and Prevention, Plaintiffs ask the Court to grant leave to treat service of the summons and

 complaint by email as effective service on Defendants for purposes of complying with Rule 4(i).

        5.       Under Rule 4(l), the undersigned affirms that, on July 22, 2020, the undersigned

 transmitted the complaint, civil cover sheet, and executed summonses by email to Defendants’

 counsel.

        6.       Plaintiffs conferred with Defendants’ counsel before filing this motion, who

 advised that Defendants consent to service by email.

        For the foregoing reasons, Plaintiffs respectfully request that the Court grant this motion.



Dated: July 28, 2020                                  Respectfully submitted,

                                                      LETITIA JAMES
                                                      Attorney General of the State of New York

                                                      Matthew Colangelo
                                                       Chief Counsel for Federal Initiatives

                                                      Elena Goldstein
                                                       Deputy Chief, Civil Rights Bureau

                                                      By: /s/ Joseph J. Wardenski
                                                      Joseph J. Wardenski, Senior Trial Counsel
                                                      Fiona J. Kaye, Assistant Attorney General
                                                      Travis England, Assistant Attorney General
                                                      Marissa Lieberman-Klein, Special Assistant
                                                      Attorney General*
                                                      Office of the New York State Attorney General
                                                      28 Liberty Street
                                                      New York, NY 10005
                                                      (212) 416-8441
                                                      Joseph.Wardenski@ag.ny.gov

                                                      Attorneys for the State of New York


                                                      * Application for admission to SDNY forthcoming




                                                  2
         Case 1:20-cv-05583-AKH Document 35
                                         33 Filed 07/29/20
                                                  07/28/20 Page 3 of 3




                                CERTIFICATE OF SERVICE

       I hereby certify that on July 28, 2020, I filed and served on all counsel of record the

foregoing Motion for Leave to Serve Complaint and Summonses using the Court’s CM/ECF

system, and served a copy of the motion by email on the following counsel for Defendants:

       Jeffrey Oestericher
       Chief, Civil Division
       U.S. Attorney’s Office, SDNY
       86 Chambers Street, 3rd Floor
       New York, NY 10007
       Jeffrey.Oestericher@usdoj.gov


                                                             /s/ Joseph J. Wardenski
                                                             Joseph J. Wardenski
